UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

TERRELL A. BERRY,

                     Plaintiff,

               -v-                          9:20-CV-177

CORRECTIONAL OFFICER
C. TREMBLAY et al.,

                     Defendants.

--------------------------------

APPEARANCES:                                OF COUNSEL:

TERRELL A. BERRY
Plaintiff, Pro Se
19-A-2478
Franklin Correctional Facility
P.O. Box 10
Malone, NY 12953

HON. LETITIA JAMES                          KONSTANDINOS D. LERIS, ESQ.
New York State Attorney General
Attorneys for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge

         ORDER ADOPTING REPORT & RECOMMENDATION

   On February 20, 2020, pro se plaintiff Terrell A. Berry (“plaintiff”) filed

this civil rights action alleging that defendants violated his constitutional
rights while he was incarcerated at Franklin Correctional Facility. Dkt. No.

1. Following an initial review of the complaint, this Court ordered a response

to plaintiff’s First Amendment retaliation claims against defendants

Tremblay and Finnel. Dkt. No. 14. Thereafter, defendants moved to dismiss

plaintiff’s complaint for failure to state a claim. Dkt. No. 22.

   On April 22, 2021, U.S. Magistrate Judge Thérèse Wiley Dancks advised

by Report & Recommendation (“R&R”’) that defendants’ motion to dismiss be

granted and that plaintiff’s complaint be dismissed. Dkt. No. 32. Plaintiff

has filed objections. Dkt. No. 37.

   Upon de novo review of the portions to which plaintiff has objected, the

Report & Recommendation is accepted and adopted in all respects. See 28

U.S.C. § 636(b)(1)(C).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation (Dkt. No. 32) is accepted and adopted;

and

   2. Plaintiff’s complaint is DISMISSED.

   IT IS SO ORDERED.




Dated: June 23, 2021
       Utica, New York.

                                       -2-
